PER CURIAM.
The petitioner has previously been before this Court on a petition for a writ of habeas corpus which was denied. See Goff v. State of Montana, 139 Mont. 641, 367 P.2d 557. Having failed to secure his release from prison through his petition for a writ of habeas corpus, petitioner now seeks to invoke the Uniform Declaratory Judgments Act, sections 93-8901 through 93-8916, E.C.M.1947, to get this court to answer some fifty-five interrogatories, and to accomplish through this method what he sought to accomplish by his previous habeas corpus petition.
Petitioner fails to understand the purpose of the Declaratory Judgment statutes which are civil and not criminal remedies.
*606For this reason the petition must be and is denied and the proceeding ordered dismissed.